Citation Nr: 1207296	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-26 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the February 26, 1970 Department of Veterans Affairs rating decision reducing the disability evaluation for the Veteran's right bundle branch block from 30 to 10 percent as of May 1, 1970 was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.E.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to April 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Portland, Oregon, Regional Office (RO) which, in pertinent part, determined that the February 26, 1970, Department of Veterans Affairs (VA) rating decision reducing the evaluation for the Veteran's right bundle branch block (BBB) from 30 to 10 percent disabling effective as of May 1, 1970, was not clearly and unmistakably erroneous (CUE).  

The veteran testified before the undersigned Veterans Law Judge in September 2008.  A transcript of the hearing is associated with the claims file.

In an October 2009 decision, the Board denied the Veteran's claim for CUE in the February 26, 1970 rating decision that reduced the disability evaluation for right BBB from 30 to 10 percent as of May 1, 1970.

The Veteran appealed the October 2009 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum decision, the Court set aside the October 2009 Board decision and remanded it for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2011 decision, the Court noted that the Veteran had argued that the Board's October 2009 decision be reversed, contending that the Board erred in (1) finding no CUE in the February 1970 rating decision because the February 1970 rating decision reduced his disability compensation by relying on a medical examination less full and complete than the medical examination warding benefits, in violation of 38 C.F.R. § 3.344(a) (1970) and (2) not discussing an unsigned May 5, 2007 decision review officer (DRO) decision that reflected a finding of CUE and a determination to restore the Veteran's 30 percent disability compensation rating for right BBB, effective from May 1970.  The Secretary asserted that remand was warranted to address the DRO's decision.

The Court agreed that remand was warranted.  The Court pointed out that the DRO decision was not signed and the Board field to address it, frustrating judicial review.  See Allday v. Brown, 7 Vet. App. 517 (1995).  The Court directed the Board to address the May 5, 2007 DRO decision and cited to Military Order of the Purple Heart v. Sec'y of Veterans Affairs, 580 F.3d 1293 (Fed. Cir. 2009) (invalidating VA procedures where Compensation and Pension Service reviews large awards and makes the final decision on the claim without knowledge and participation by the claimant).

In compliance with the Court's order, the Board finds that remand to the agency of original jurisdiction is required to obtain an original copy of the May 5, 2007 DRO decision, to verify its authenticity, and to make a determination as to the standing of this document and any associated review process in light of Military Order of the Purple Heart v. Sec'y of Veterans Affairs, 580 F.3d 1293 (Fed Cir. 2009) and MacKlem v. Shinseki, 24 Vet. App. 63 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Verify the authenticity of the unsigned May 5, 2007 DRO decision.  If possible, obtain an original copy and associate it with the claims file.

2.  Take all actions involving the May 5, 2007 DRO decision indicated following the Federal Circuit Court's ruling in Military Order of the Purple Heart v. Sec'y of Veterans Affairs, 580 F.3d 1293 (Fed Cir. 2009); see also MacKlem v. Shinseki, 24 Vet. App. 63 (2010).

3.  After all required development and notification has been completed, and any additional development and notification deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  

4.  If the claim is denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

